Case 1:15-cv-00137-LPS Document 568 Filed 09/10/19 Page 1 of 2 PageID #: 33930




                      NOTE: This order is nonprecedential.


              United States Court of Appeals
                  for the Federal Circuit
                             ______________________

                 INTERNATIONAL BUSINESS MACHINES
                          CORPORATION,
                          Plaintiff-Appellant

                                        v.

              BOOKING HOLDINGS INC., FKA PRICELINE
            GROUP INC., KAYAK SOFTWARE CORPORATION,
               OPENTABLE, INC., PRICELINE.COM LLC,
                          Defendants-Appellees
                         ______________________

                                   2018-1574
                             ______________________

                Appeal from the United States District Court for the
            District of Delaware in No. 1:15-cv-00137-LPS, Chief Judge
            Leonard P. Stark.
                             ______________________

                ON PETITION FOR REHEARING EN BANC
                         ______________________

               Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
              MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
                      HUGHES, and STOLL, Circuit Judges.
            PER CURIAM.
                                   ORDER
           Case: 18-1574Document
Case 1:15-cv-00137-LPS     Document:
                                 568 68
                                      FiledPage: 2 Filed:
                                            09/10/19 Page 09/10/2019
                                                          2 of 2 PageID #: 33931




            2                               IBM v. BOOKING HOLDINGS INC.




                Appellant International Business Machines Corpora-
            tion filed a petition for rehearing en banc. A response to
            the petition was invited by the court and filed by Appellees
            Booking Holdings Inc., Kayak Software Corporation, Open-
            Table, Inc. and Priceline.com LLC. The petition was first
            referred as a petition for rehearing to the panel that heard
            the appeal, and thereafter the petition for rehearing en
            banc was referred to the circuit judges who are in regular
            active service.
                 Upon consideration thereof,
                 IT IS ORDERED THAT:
                 The petition for panel rehearing is denied.
                 The petition for rehearing en banc is denied.
               The mandate of the court will issue on September 17,
            2019.


                                               FOR THE COURT

                September 10, 2019             /s/ Peter R. Marksteiner
                     Date                       Peter R. Marksteiner
                                               Clerk of Court
